Case 1:18-cv-01377-HYJ-PJG ECF No. 191, PageID.2537 Filed 05/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                _________



 S&S INNOVATIONS CORP.,

       Plaintiff,                              Hon. Hala Y. Jarbou

 v.                                            Case No. 1:18-cv-01377-HYJ-PJG


 UUSI, LLC, et al.,

       Defendants.
 ________________________________/

                                      ORDER

      This matter is before the Court on a show-cause order regarding defense

counsel Kenneth B. Morgan’s failure to appear at a May 20, 2021, hearing. (ECF

No. 179). That was the sixth time Mr. Morgan has failed to appear for a court hearing

in this case. (See Minutes, ECF No. 43, 45, 87, 93, 126, 177). The pending show-

cause order is the sixth against Mr. Morgan. (See ECF No. 44, 46, 90, 127, 135, 179).

      The following is the procedural background to the pending show-cause order.

On April 15, 2021, the Court ordered the parties and their counsel to appear in person

before the undersigned judicial officer for a hearing on May 20, 2021. (Order, ECF

No. 158). The purpose of the hearing was to determine costs to be imposed as a

sanction for civil contempt against Mr. Morgan, as ordered by the Honorable Hala Y.

Jarbou. (Id. at PageID.2079; see also Judge Jarbou Order, ECF No. 157). On May 18,

2021, the Court issued a Notice of Impending Civil Contempt Sanctions, which
Case 1:18-cv-01377-HYJ-PJG ECF No. 191, PageID.2538 Filed 05/25/21 Page 2 of 3




reminded the parties of the May 20 hearing. (See ECF No. 167 at PageID.2268).

Nevertheless, Mr. Morgan failed to appear at the May 20 hearing, and he failed to

communicate with the Court regarding his non-appearance. Accordingly, the Court

issued a show-cause order requiring Mr. Morgan’s appearance, along with his client,

Norman Rautiola, at a hearing today. (ECF No. 179). Plaintiff appeared, along with

Messieurs Morgan and Rautiola.

      During today’s hearing, Mr. Morgan claimed to have been unaware of both the

May 3 order setting the May 20 hearing and the May 18 notice of impending sanctions

prior to the May 20 hearing date. He blames technical problems relating to his receipt

of the Court’s ECF email notices. The Court is taking this matter as to Mr. Morgan

under advisement, and will issue a decision at a later date. As to Mr. Rautiola,

however, the Court finds no misconduct on his part. Accordingly, the show-cause

order (ECF No. 179) is expunged as to Mr. Rautiola.

      Further, and having considered the parties’ oral and written submissions, the

Court rules as follows:

      1.     Plaintiff’s petition for costs (ECF No. 166) is GRANTED, and IT IS

      ORDERED that Mr. Morgan shall, within thirty days of the date of this Order,

      pay Plaintiff the sum of $13,641.53. Such funds must come from Mr. Morgan

      personally, without reimbursement from any other person.

      2.     IT IS FURTHER ORDERED that Mr. Morgan shall, within thirty

      days of the date of this Order, pay the sum of $3,340.00 to the Clerk of the

      Court, as determined in the Court’s Notice of Impending Civil Contempt

                                          2
Case 1:18-cv-01377-HYJ-PJG ECF No. 191, PageID.2539 Filed 05/25/21 Page 3 of 3




      Sanctions (ECF No. 167). Such funds must come from Mr. Morgan personally,

      without reimbursement from any other person.

      3.    IT IS FURTHER ORDERED that Mr. Morgan shall, within thirty

      days of the date of this Order, pay the Clerk of the Court the sum of $2,000.00

      as a civil contempt sanction for his failure to appear at the May 20 hearing (see

      Judge Jarbou Order of April 30, 2021, ECF No. 157 at PageID.2077). Such

      funds must come from Mr. Morgan personally, without reimbursement from

      any other person.

      4.    IT IS FURTHER ORDERED that Mr. Morgan shall, within thirty

      days of the date of this Order, pay Plaintiff the sum of $562.50 for the costs of

      attending the May 20 hearing.       Such funds must come from Mr. Morgan

      personally, without reimbursement from any other person.


      IT IS SO ORDERED.


Date: May 25, 2021                            /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                          3
